El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Este es un procedimiento de mandamus en el que la corte inferior en su sentencia definitiva declaró sin lugar la petición, sin especial condena de costas.
Apelada esa sentencia por el peticionario del auto y pre-sentados los alegatos nos pide en el suyo la parte que resultó victoriosa que desestimemos el recurso porque nuestra deci-sión resultaría académica.
Este procedimiento fué establecido para que se ordenase al alcalde y a la Asamblea Municipal de Isabela que incluye-sen en su presupuesto para el año económico de 1930 a 1931 cierto crédito existente contra dicho municipio. A la fecha presente ya no tiene razón de ser la inclusión de tal crédito en aquel presupuesto por haber terminado ese año fiscal y por tanto ningún fin práctico puede tener la revisión de la sen-tencia, por cuyo motivo esta apelación debe ser desestimada.